/T.V.T/Supervisory Patent Examiner, Art Unit 2839                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 12/29/2021, have been received and made of record. In response to the most recent Office Action, dated 10/04/2021, claims 1, 2 and 10 have been amended, claim 7 has been cancelled and claim 12 has been added.

Response to Arguments
Applicant’s arguments, see page 9 third paragraph of the submitted remarks, filed on 12/29/2021, with respect to the teachings of Wang in light of the claim limitations of now recited claim 1 have been fully considered and are persuasive.  The 103 Rejection of claims 1-3 and 7 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the compensation circuit decreases the unit voltage for the output voltage to generate and output the feedback voltage when the output current decreases the unit current: wherein the compensation circuit increases the unit voltage for the output voltage to generate and output the feedback voltage when the output current increases the unit current. Claims 2-6 and 8-10 depend upon claim 1. 

Regarding claim 11, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the unit voltage satisfies the following conditions: 

    PNG
    media_image1.png
    17
    219
    media_image1.png
    Greyscale

wherein ΔV is the unit voltage, and the VREF_H is the first reference voltage, and the VREF_R is the second reference voltage, wherein the first reference voltage is larger than the second reference voltage.

Regarding claim 12, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the compensation circuit decreases the unit voltage for the output voltage to generate and output the feedback voltage when the output current decreases the unit current; wherein the compensation circuit increases the unit voltage for the output voltage to generate and output the feedback voltage when the output current increases the unit current.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839